Citation Nr: 1525519	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-42 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder with neurological manifestations.

2.  Entitlement to an initial compensable disability rating for hypertension. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 and March 2005 and active duty for training from January 1990 to April 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Board remanded these claims in May 2014.

In June 2012 and April 2015, the Veteran presented sworn testimony during Travel Board and video conference hearings in Fargo, North Dakota, which were chaired by the undersigned.  A transcript of each hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

With regard to the cervical spine claim, the Veteran was afforded a December 2014 VA examination.  The examiner concluded that the Veteran's cervical spine/neurological disorder did not preexist his service, to include being a residual of a documented right shoulder injury that occurred pre-service.  He further concluded that cervical spine/neurological disorder was not caused by his active service.  The sole basis of the negative opinion appears to be the absence of any clinical documentation of treatment for a cervical spine disorder from 2009 to 2012.  However, the Veteran testified that he treated himself during this period.  It also remains unclear as to whether the examiner considered the statement from T.D., who reported that he provided the Veteran chiropractic treatment for neck pain from December 2003 to February 2005 along with his belief that the Veteran's current neck problems were related to carrying excessive weight in service.  In light of these deficiencies, this issue must be remanded for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, the Veteran was most recently examined for his hypertension in November 2011.  As his testimony of higher blood pressure at a March 2015 VA medical appointment suggests a possible worsening of this disability, a new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  The Board is particularly interested in any VA treatment records dated in March 2015 noting elevated blood pressure readings.

2.  The Veteran's claims file should be provided to an appropriate examiner in order to provide an addendum opinion for the Veteran's cervical spine/neurological claim.  The claims folder must be made available to the examiner for review in connection with the opinion.  The opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.

The examiner should state whether it whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed cervical spine strain with finger numbness and tingling is caused by his military service.  In answering this question, the examiner must specifically address the following: (1) the Veteran's complaints of neck pain since service (to include his report of self-treatment for several years following service), and (2) the positive nexus opinions from the inservice chiropractor (undated), private physician (July 2012), and the private physical therapist (April 2014).

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran should be scheduled for a VA examination in order to determine the current severity of his service-connected hypertension.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  The examiner should specifically address whether the Veteran has a history of diastolic pressure over 100 requiring continuous medication for control.

4.  After completing the above actions, the Veteran's claims of entitlement to service connection for a cervical spine disorder with neurological manifestations and an initial compensable rating for hypertension should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

